ORDER
PER CURIAM.
Mother, Annie L. Anderson, appeals from the judgment of the trial court denying in part her motion to modify the decree of dissolution of her marriage to father, Dion C. Anderson.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).